Citation Nr: 1030107	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right great toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1976 to January 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 rating 
decision of the Los Angeles, California RO, that denied the 
Veteran's claim for an increased rating.    

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  While the notice provisions of the VCAA appear to 
be satisfied the Board finds that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159 (2009).   

In his March 2006 notice of disagreement the Veteran stated "I 
strongly disagree with your findings I believe my condition has 
worsened and increased in severity."  December 2007 statements 
from two of the Veteran's work supervisors relate that he had an 
abnormal gait that was causing him occupational difficulties.  On 
December 2005 VA examination it was noted that the Veteran walked 
with a normal gait that was not unsteady or unpredictable.  
Hence, the more recent evidence suggests increased/worsening 
symptomatology since the December 2005 VA examination.  
Accordingly, a contemporaneous VA examination to assess the 
severity of the residuals of a right great toe fracture is 
necessary.   

Furthermore, the most recent VA treatment records associated with 
the claims file are from October 2003.  In his May 2007 VA Form 9 
(substantive appeal) the Veteran had identified treatment at Long 
Beach VA Medical Center (VAMC) from April 30, 1997 to October 6, 
2003; it is unclear from the record whether he has received any 
subsequent VA treatment.  Records of any treatment the Veteran 
received for the disability at issue during the intervening 
period would constitute pertinent evidence in the matter at hand, 
and must be secured.  

Notably, in a claim for an increased rating, "staged" ratings 
may be warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran whether he 
has received any treatment for his right 
great toe fracture residuals since June 2004 
(1 year prior to the date of claim), and if 
so to identify all sources of such treatment, 
and provide releases for records of any 
private such treatment.  The RO should secure 
copies of complete clinical records of the 
treatment from the sources identified.  If 
any private provider does not respond to an 
RO request for records identified and sought, 
the Veteran should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that private records 
are received.  


2..  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current nature and severity of 
his residuals of a right great toe fracture.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Findings reported should 
include detailed descriptions of any (and 
all) symptoms. and associated limitation of 
function, of the disability.  The examiner 
should specifically comment regarding any 
related gait disturbances.  

3. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
